DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top plate including a plurality of apertures (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (GB 2191075 A).
 	For claim 28, Goodwin teaches a shelter (11) comprising: 
an outer longitudinal tubular structure (13, page 2, states square tube) having an outer wall (13), a first-outer-longitudinal- tubular-structure end (rim or top end of the outer structure), and a second-outer-longitudinal-tubular-structure end (the bottom end of the outer structure) diametrically opposed to the first-outer-longitudinal-tubular-structure end;6Application No.: 15/287,839 
Amendment Dated: February 9, 2022an inner longitudinal tubular structure (12, page 2, states square tube) positioned within the first longitudinal tubular structure and having an inner wall (12), a first-inner-longitudinal-tubular-structure end (the top end of the inner structure), and a second- inner- longitudinal-tubular-structure end (the bottom end of the inner structure) diametrically opposed to the first-inner-longitudinal - tubular-structure end; and 
a unitary top plate (25) that is placed on top of the first-outer-longitudinal-tubular-structure end and the first-inner-longitudinal-tubular-structure end, wherein the unitary top plate includes a plurality of apertures (apertures of the mesh material for the lid as stated on page 1, lines 125-130) extending through the unitary top plate wherein the plurality of apertures are configured to receive at least one retaining structure (functional recitation to which the apertures can performed the intended function).
However, Goodwin is silent about the unitary top plate that is flush with the first-outer-longitudinal-tubular-structure end and the first-inner-longitudinal-tubular-structure end. 
.
Claims 1,2,4,6-8,10,16,17,19,27 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (GB 2191075 A) in view of Thomasson et al. (US 5509229 A).
	For claim 1, Goodwin teaches a shelter (11) comprising: 
an outer longitudinal tubular structure (13, page 2, states square tube) having an outer wall (13), a first-outer-longitudinal-tubular-structure end defining a first orifice (the top end of the outer structure), and a second-outer-longitudinal-tubular-structure end (the bottom end of the outer structure) diametrically opposed to the first-outer-longitudinal-tubular-structure end and defining a second orifice (the bottom opening), and wherein the outer longitudinal tubular structure has a first length (the length of the outer longitudinal tubular structure as shown); 

a segmented (14) portion positioned between the outer wall and the inner wall, said segmented annular portion comprising a plurality of segmented divider walls (14) defining a plurality of through channels (spaces between the divider walls 14) extending from the first-outer-longitudinal-tubular-structure end to the second-outer-longitudinal-tubular-structure end; 
wherein the outer longitudinal tubular structure, inner longitudinal tubular structure, and the plurality of segmented annular divider walls define a unitary structure (the outer longitudinal tubular structure, inner longitudinal tubular structure, and the plurality of segmented annular divider walls, all together forms a unit or unitary structure). Note that unitary structure can be made of various components that can come together and create a unit, which is what Goodwin teaches, e.g. a shelter being a unitary structure defined by the outer longitudinal tubular structure, inner longitudinal tubular structure, and the plurality of segmented annular divider walls. 
	However, Goodwin is silent about the outer longitudinal tubular structure comprising a first circular cross-section, hence, first and second ends defining first and second circular orifices; the segmented portion being annular, hence also annular divider walls; and a protecting member having a second length that is less than the first length, the protecting member provided in a form of a slip-on sleeve having a second 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer longitudinal tubular structure of Goodwin be comprised of a first circular cross-section, hence, first and second ends defining first and second circular orifices, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference based on aesthetic reason and/or space availability). In re Rose, 105 USPQ 237 (CCPA 1955). Modification from rectangular to annular or circular would result in the outer longitudinal tubular structure comprising a first circular cross-section with first and second circular orifices because of the shape being annular or circular.
	It would have been an obvious substitution of functional equivalent to substitute the segmented rectangular portion of Goodwin with segmented annular portion, hence, annular divider wall, since a simple substitution of one known element for another would obtain predictable results (both rectangular and/or annular segmented portion would result in creating channels for the stake to be inserted therein). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
 	Thomasson et al. teach a plant shelter (fig. 8) comprising a protecting member (36,38) having a second length (fig. 8 shows refs. 36,38 being shorter than the length of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protecting member having a second length that is less than the first length and provided in a form of a slip-on sleeve having a circular cross-section as taught by Thomasson et al. positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second circular orifice located on an outermost surface of the protecting member of the shelter of Goodwin in order to receive and absorb thermal energy from the outside environment (as taught by Thomasson et al.).
The combination of Goodwin as modified by Thomasson et al. would result in wherein the outer longitudinal tubular structure is located between the inner longitudinal 
	For claim 2, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches at least one retaining structure (34) selected from the group consisting of a stake, a dowel, a peg, and any combination thereof, wherein the plurality of through channels are configured to receive the at least one retaining structure (see fig. 2 of Goodwin).
For claim 4, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, but is silent about wherein the first-outer-longitudinal-tubular- structure end comprises a first-outer-longitudinal-tubular-structure end diameter, the second- outer-longitudinal-tubular-structure end comprises a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter is larger than the second-outer-longitudinal-tubular-structure end diameter.   	
In addition to the above, Thomasson et al. teach wherein the first-outer-longitudinal-tubular- structure end (end at the bottom near ref. 16A) comprises a first-outer-longitudinal-tubular-structure end diameter, the second- outer-longitudinal-tubular-structure end (end at the top near ref. 16B) comprises a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter is larger than the second-outer-longitudinal-tubular-structure end diameter (as shown in fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as In re Rose, 105 USPQ 237 (CCPA 1955).  
For claim 6, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, but is silent about wherein the first-inner-longitudinal-tubular- structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than the second-inner-longitudinal-tubular-structure end diameter.
In addition to the above, Thomasson et al. further teach the first-inner-longitudinal-tubular- structure end (end where ref. 18A is located) comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end (end where ref. 18B is located) comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than the second-inner-longitudinal-tubular-structure end diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson In re Rose, 105 USPQ 237 (CCPA 1955).  
 	For claim 7, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches wherein at least one of the outer longitudinal tubular structure, the inner longitudinal tubular structure, the plurality of segmented annular divider walls, or any combination thereof comprises at least one of a polymer, a biodegradable polymer, a biocomposite, or any combination thereof (page 2, lines 25-35).
	For claim 8, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches wherein the polymer comprises at least one of a polyethylene, a polypropylene, a partially aromatic polyester, a fully aromatic polyester, a polyhexamethylene diadipamide, a polycaprolactam, an aromatic polyamide, a partially aromatic polyamide, an aliphatic polyamide, or any combination thereof (page 2, lines 25-35).
	For claim 10, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches at least one of an ultraviolet stabilizer, a waterproofing additive, an extending filler, a prodegradant agent, 
	For claim 16, Goodwin teaches a method of manufacturing a shelter (as described in the above) comprising: forming the outer longitudinal tubular structure as explained in the above; forming the inner longitudinal tubular structure as explained in the above; and forming the segmented portion positioned between the outer wall and the inner wall as explained in the above, said segmented portion comprising the plurality of segmented annular divider walls defining the plurality of through channels extending from the first-outer-longitudinal-tubular-structure end to the second-outer-longitudinal-tubular-structure end as explained in the above; wherein forming the outer longitudinal tubular structure, forming the inner longitudinal tubular structure, and forming the segmented annular portion comprises injection molding the outer longitudinal tubular structure, the inner longitudinal tubular structure, and the segmented annular portion as a unitary structure as explained in the above; wherein the plurality of through channels are configured to receive at least one retaining structure;  as explained in the above.
	However, Goodwin is silent about the outer longitudinal tubular structure comprising a first circular cross-section, hence, defining first and second circular orifices; the segmented portion being annular, hence also annular divider walls; applying a protecting member having a second length that is less than the first length, the protecting member in a form of a slip-on sleeve having a second circular cross-section on the second-outer-longitudinal-tubular-structure end, wherein the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second orifice; wherein the outer longitudinal tubular structure is located between the inner 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer longitudinal tubular structure of Goodwin be comprised of a first circular cross-section, hence, first and second ends defining first and second circular orifices, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference based on aesthetic reason and/or space availability). In re Rose, 105 USPQ 237 (CCPA 1955). Modification from rectangular to annular or circular would result in the outer longitudinal tubular structure comprising a first circular cross-section with first and second circular orifices because of the shape being annular or circular.
	It would have been an obvious substitution of functional equivalent to substitute the segmented rectangular portion of Goodwin with segmented annular or circular portion, hence, annular divider wall, since a simple substitution of one known element for another would obtain predictable results (both rectangular and/or annular segmented portion would result in creating channels for the stake to be inserted therein). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  
 	Thomasson et al. teach a method of manufacturing a plant shelter (fig. 8) comprising applying a protecting member (34) having a second length (col. 7, lines 50-67, the protecting member 34 is only a short distance from the base of the shelter, thus, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a step of applying a protecting member having a second length that is less than the first length and provided in a form of a slip-on sleeve having a second circular cross-section as taught by Thomasson et al. positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second circular orifice located on an outermost surface of the protecting member in the method of Goodwin in order to receive and absorb thermal energy from the outside environment (as taught by Thomasson et al.).  
The combination of Goodwin as modified by Thomasson et al. would result in wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member (as taught by Thomasson due to the 
	For claim 17, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the method as described above, and further teaches wherein at least one of the outer longitudinal tubular structure, the inner longitudinal tubular structure, the plurality of segmented annular divider walls, or any combination thereof comprises at least one of a polymer, a biodegradable polymer, a biocomposite, or any combination thereof (page. 2, lines 25-35).
	For claim 19, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the method as described above, and further teaches a method of protecting a plant comprising: surrounding the plant or a portion of the plant with the shelter according to claim 1 as described in the above; and inserting at least one retaining structure (34) through at least one of the plurality of through channels (as shown in fig. 1).
	For claim 27, Goodwin as modified by Thomasson et al. teaches the shelter as described above, and further teaches wherein the protecting member comprises a degradation-resistant coating, a degradation-resistant film, or combination thereof located on an outermost surface of the protecting member (as taught by Thomasson, col. 7, lines 50-67).
Claims 3,5,20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Lais et al. (US 20100299993 A1).
 et al. teaches the shelter as described above, but is silent about the shape of the structures being circular, hence, a first-outer-longitudinal-tubular-structure end diameter, a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter and the second-outer-longitudinal-tubular-structure end diameter are the same.	
Lais et al. teach a circular plant shelter comprising a first-outer-longitudinal-tubular-structure end (one of the end of ref. 26) comprises a first-outer-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), the second-outer- longitudinal-tubular-structure end (the other end opposite the first end of ref. 26) comprises a second-outer-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), and the first-outer-longitudinal-tubular-structure end diameter and the second-outer- longitudinal-tubular-structure end diameter are the same (see figs. 1-2, self-explanatory regarding the circular shape shelter).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
	For claim 5, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the first-inner-longitudinal-tubular-structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second-
In addition to the above, Lais et al. teach a plant shelter comprising a first-inner-longitudinal-tubular-structure end (one of the end of ref. 24) comprises a first-inner-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), the second-inner- longitudinal-tubular-structure end (the other end opposite the first end of ref. 24) comprises a second-inner-longitudinal-tubular-structure end diameter (end of ref. 24 diameter due to circular shape), and the first-inner-longitudinal-tubular-structure end diameter and the second-inner- longitudinal-tubular-structure end diameter are the same (see fig. 1, self-explanatory regarding the circular shape shelter).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 20, Goodwin as modified by Thomasson et al. teaches the method as described above, but is silent about inserting the second- outer-longitudinal-tubular-structure end below ground level.
In addition to the above, Lais et al. teach the step of inserting the second-outer-longitudinal-tubular-structure end below ground level (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the  et al. in order to stabilize the shelter by burying it in the ground.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claims 1 & 7 above, and further in view of Hoff (US 20140215909 A1).
 	For claim 9, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the biodegradable polymer comprises at least one of a cellulose, a polylactic acid, a cellophane, a native starch, a thermoplastic starch, a polyhydroxy butyrate, a poly-hydroxybutyrate-co-b-hydroxy valerate, a polyglycolic acid, a polycaprolactone, a compostable bioplastic, a platinum-catalyzed silicone, a reclaimed potato starch resin, or any combination thereof.
 	Hoff teaches a plant shelter made out of a biodegradable polymer comprises at least one of a cellulose (paras. 0031,0057,0087). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a cellulose as taught by Hoff as the preferred degradable polymer of Goodwin as modified by Thomasson et al., in order to be environmentally friendly. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Enarsson et al. (WO 2014/142714 A1).
 	For claim 11, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the outer longitudinal tubular 
	Enarsson et al. teach a composite web for forming a 3-D shaped object, wherein a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film is employed (page 3, lines 15-16, page 4, lines 10-14, page 19, lines 1-5, page 35, lines 5-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer longitudinal tubular structure of Goodwin as modified by Thomasson et al. comprises a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film as taught by Enarsson et al. in order to provide better decoration, coverage, and protection of the shelter (page 35 of Enarsson). 	
Claims 12,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Moss (US 20140305041 A1).
 	For claim 12, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein at least the outer longitudinal tubular structure comprises a biocomposite mesh.
 	Moss teaches a plant shelter comprising an outer longitudinal tubular structure comprises a biocomposite mesh (paras. 0016,0039).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least the outer longitudinal tubular structure of Goodwin as modified by Thomasson et al. comprises a biocomposite mesh as taught by Moss in order to be environmentally friendly. 
.
Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Mills (US 5347750 A).
 For claim 23, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the second-outer-longitudinal-tubular- structure end comprises a blade structure to facilitate insertion below ground level.   
 	Mills teaches a shelter for a plant (fig. 12) comprising a first-outer-longitudinal-tubular-structure end (where ref. 177 is pointing at) and a second-outer-longitudinal-tubular-structure end (where ref. 180 is pointing at) comprises a blade structure (182) to facilitate insertion below ground level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a blade structure as taught by Mills on the second-outer-longitudinal-tubular-structure  in order to facilitate easier introduction of the shelter into the ground (as taught by Mills).
	For claim 24, Goodwin as modified by Thomasson et al. and Mills teaches the shelter as described above, but is silent about wherein the second-inner-longitudinal-tubular- structure end comprises a second blade structure to facilitate insertion below ground level. In addition to the above, Mills further teaches the second-inner-longitudinal-tubular- structure end comprises a second blade structure (there are more than one blade structure 182 as shown in fig. 12) to facilitate insertion below ground level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second blade structure as further taught by Mills on the second-outer-longitudinal-tubular-structure end of the shelter of Goodwin as modified by Thomasson et al. and Mills in order to facilitate easier introduction of the shelter into the ground (as taught by Mills).
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. Applicant argued the following: 
In particular, Thomasson teaches that the surface regions are positioned on the interior surface of transparent outer wall 16, as shown in Figure 8. In this
regard, Thomasson does not teach a protecting member located such that the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member as claimed. Additionally, Thomasson does not teach or suggest a protecting member that defines an outermost surface of the shelter as claimed.

	Fig. 8 of Thomasson clearly shows the protecting member 36,38 being on the outermost surface of the shelter. Note that refs. 36,38 are now considered to be the protecting members and not ref. 34 as previously indicated due to applicant’s amendment stating the location of the protecting member being at the outermost surface of the shelter or outer member. Refs. 36,38 are the typical bubble wrap as stated in col. 8, lines 1-10 of Thomasson, thus, it is considered as a slip on sleeve. In addition, clearly from fig. 8 that the protecting member 36,38 is located such that the 
Moreover, the surface regions 34 cannot be provided as a slip-on sleeve having a second circular cross-section and positioned on the second-outer-longitudinal-tubular-structure end, in which the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second circular orifice as currently claimed.

	Ref. 34 is no longer being considered, thus, applicant’s argument is mooted. 
The Examiner relies on Lais for teaching a shelter having a circular structure and for methods of protecting a plant including a step of inserting the second-outer-longitudinal-tubular structure end below ground level. Similar to Goodwin and Thomasson, however, Lais also fails to teach or suggest a shelter having the above-referenced combination of features enumerated above.

 	Lais was relied on for the shape of the shelter being circular and not the rest of the claimed features. Thus, applicant’s argument in regard to Lais not teaching the features as enumerated above are mooted.	
Applicants note, however, that Hoff, Enarsson, Moss, and Mills fail to cure the foregoing deficiencies of Goodwin in combination with Thomasson and/or Lais.

Since applicant failed to argue these secondary references in detailed, the response is the same as above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643